                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JULIA C.,                                              )
                                                       )
        Plaintiff                                      )
                                                       )
v.                                                     )        2:18-cv-00334-DBH
                                                       )
ANDREW M. SAUL, Commissioner,                          )
Social Security Administration,                        )
                                                       )
        Defendant                                      )

                      REPORT AND RECOMMENDED DECISION

        On Plaintiff’s application for disability insurance benefits under Title II and

supplemental security income benefits under Title XVI of the Social Security Act,

Defendant, the Social Security Administration Commissioner, found that Plaintiff has

severe impairments, but retains the functional capacity to perform substantial gainful

activity. Defendant, therefore, denied Plaintiff’s request for disability benefits. Plaintiff

filed this action to obtain judicial review of Defendant’s final administrative decision

pursuant to 42 U.S.C. § 405(g).

        Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                THE ADMINISTRATIVE FINDINGS

        The Commissioner’s final decision is the December 8, 2017, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 7-2.)1 The ALJ’s decision tracks the


1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of anxiety disorder and post-traumatic stress disorder (PTSD). (R. 18, 20-21.)

The ALJ also found that Plaintiff’s claims of borderline intellectual functioning, attention

deficit hyperactivity disorder (ADHD), migraines, and stomach symptoms were not

medically determinable impairments. (R. 19.)

       Based on her review of the record, the ALJ determined that Plaintiff has the residual

functional capacity (RFC) to perform a full range of work at all exertional levels, but

subject to the following non-exertional limitations: in an 8-hour workday, she could

perform simple, routine tasks; never work with the general public; work in sight of

coworkers, but no work requiring teamwork or collaborative work; and she could adapt to

routine changes and make basic work decisions. (R. 23.)

       Plaintiff has no past relevant work. Considering Plaintiff’s age, education, work

experience, and RFC, the ALJ found that jobs exist in significant numbers in the national

economy that Plaintiff can perform, including the jobs of floor cleaner, dish washer and

sandwich maker. (R. 31.)

                                 STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

                                             2
819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                       DISCUSSION

        Plaintiff argues the ALJ erred when she found that Plaintiff’s alleged borderline

intellectual functioning (BIF) was not a medically determinable impairment and when she

rejected Plaintiff’s related post-hearing vocational evidence. Plaintiff further argues the

ALJ failed to provide good reasons for discounting the treating source opinions and that

the ALJ improperly relied on opinion evidence that was based on an incomplete record.

   A.      Step 2

        “No symptom or combination of symptoms can be the basis for a finding of

disability, no matter how genuine the individual’s complaints may appear to be, unless

there are medical signs and laboratory findings demonstrating the existence of a medically

determinable physical or mental impairment(s) that could reasonably be expected to

produce the symptoms[,]” Social Security Ruling 96-7p, reprinted in West’s Social Security

Reporting Service, Rulings 1983-1991 (Supp. 2015) (“SSR 96-7p”), at 133; see also 20

C.F.R. § 404.1508.

        At step 2 of the sequential evaluation process, a claimant must demonstrate the

existence of medically determinable impairments that are “severe” from a vocational

                                            3
perspective, and that the impairments meet the durational requirement of the Social

Security Act.      20 C.F.R. § 416.920(a)(4)(ii).         The step 2 requirement of “severe”

impairment imposes a de minimis burden, designed merely to screen groundless claims.

McDonald v. Sec’y of HHS, 795 F.2d 1118, 1123 (1st Cir. 1986). An impairment or

combination of impairments is not severe when the medical evidence “establishes only a

slight abnormality or combination of slight abnormalities which would have no more than

a minimal effect on an individual’s ability to work even if the individual’s age, education,

or work experience were specifically considered.” Id. at 1124 (quoting Social Security

Ruling 85–28). In other words, an impairment is severe if it has more than a minimal

impact on the claimant’s ability to perform basic work activities on a regular and

continuing basis. Id.

       Here, Plaintiff challenges the ALJ’s finding that her alleged BIF does not constitute

a medically determinable impairment. The ALJ found that Plaintiff’s claim of BIF was not

established as a medically determinable impairment because Plaintiff was not diagnosed

by an acceptable medical source based upon appropriate laboratory testing and clinical

findings. (R. 19-20.) Plaintiff points to IQ testing that was administered to Plaintiff in

2004 by Barbara Hirsch, M.S., N.C.S.P., 2 when Plaintiff was 15 years old in support of

her contention that the ALJ erred. (R. 508-13.) Plaintiff’s Full Scale IQ score on the

Universal Nonverbal Intelligence Test was 79, in the borderline range. (R. 510, 512.) Ms.




2
 Plaintiff argues that Ms. Hirsch is an “acceptable medical source” under 404.1513(a)(2). The ALJ did
not appear to dispute that characterization in her decision.


                                                   4
Hirsch’s evaluation noted that Plaintiff’s IQ had previously been evaluated on the Wechsler

Intelligence Scale for Children, with a Full Scale IQ score of 78 (in the borderline range)

in 2001, and a Full Scale IQ score of 82 (in the low average range) in 1997. (R. 508-09,

512.) Ms. Hirsch found that the previous test results obtained from Plaintiff in 2001 and

1997 were “commensurate” with the 2004 result. (R. 512.) Ms. Hirsch, however, made

no diagnosis of BIF in her evaluation of Plaintiff’s test scores. (See R. 511-12.)

        The ALJ was not required to characterize Plaintiff’s condition as BIF despite the IQ

scores. First, as noted by the ALJ, there is no indication in Plaintiff’s medical record that

any provider, including Ms. Hirsch, diagnosed Plaintiff with BIF. (R. 20.) Standing alone,

IQ scores are not inherently indicative of diagnoses. See, e.g., Mannix v. Astrue, Civil No.

08-437-B-W, 2009 WL 3152880, at *3 (D. Me. Sept. 28, 2009), rep. & rec. adopted, 2009

WL 3631178 (D. Me. Oct. 30, 2009) (ALJ reasonably declined to assess an impairment of

BIF based on the only IQ test result in the record where the examiner did not diagnose

BIF).

        Moreover, all the IQ scores were obtained before Plaintiff was 16 years of age.

Under the Program Operations Manual System (POMS) DI 24515.055(D)(1),3 IQ scores

obtained between the ages of 7 and 16 are presumed to be current for only two years.4 As



3
 POMS is a primary source of information used by Social Security personnel to process claims for benefits.
See POMS Home Page, available at https://secure.ssa.gov/apps10/.
4
 IQ scores obtained at age 16 or older, on the other hand, may be considered current “provided they are
compatible with the individual’s current behavior.” POMS DI 24515.055(D)(1). On July 19, 2019, the
POMS was revised. The information regarding current IQ scores is now found at POMS DI 24583.060
(C)(1) and POMS DI 24583.055(I)(7).


                                                    5
noted above, Plaintiff was only 15 when Ms. Hirsch administered the Universal Nonverbal

Intelligence Test in 2004. The record lacks evidence of any IQ testing of Plaintiff as an

adult. The ALJ supportably discounted the childhood IQ scores in reaching her decision

that Plaintiff’s alleged BIF was not a medically determinable impairment.

        In addition, the medical records demonstrate that, during the relevant period from

Plaintiff’s claimed date of onset in September, 2012, Plaintiff’s providers consistently

described Plaintiff as bright, articulate and intelligent, with intact cognitive functioning.

(See R. 20, collecting citations to the record.) Plaintiff graduated from high school,5 and

she informed providers that she was taking college courses online and was approximately

six months from earning an associate degree in healthcare administration. (Id.) Plaintiff

also denied any difficulty with reading and writing; drives; cares for her children and

manages household chores; has volunteered at a thrift shop and worked as a house cleaner

for a friend; has been successful in learning and applying coping strategies and relaxation

techniques through therapy; and is described by her providers as well-groomed, polite,

cooperative, engaged, and pleasant. (Id.; R. 21, collecting citations to the record.)

        Furthermore, when Mr. Hirsch evaluated Plaintiff in 2004, Plaintiff was working at

McDonald’s 18 to 20 hours per week while attending high school. (R. 20, 510, 512.)

Moreover, in response to Plaintiff’s expressed interest in pursuing a career in cosmetology,

Ms. Hirsh recommended that Plaintiff meet with her guidance counselor regarding post-


5
  Although Plaintiff has a history of special education, and has sometimes attributed it to attentional
difficulties, she has also explained her engagement in special education as related to her frequent absences
in school due to an unrelated gastrointestinal condition. (Exs. 13F, 1-4; 11F, 1-8; 7F, 1; 15F, 1; 21F, 5-17;
32E).

                                                     6
secondary education. (Id.)

        In sum, the record contains substantial evidence to support the ALJ’s

determination that Plaintiff’s alleged BIF did not constitute a medically determinable

impairment. As the ALJ effectively reasoned, while the IQ test results, obtained before

Plaintiff was 16 years old, show Plaintiff to be in the borderline to low average range, the

record lacks evidence of a diagnosis of BIF and the evidence of Plaintiff’s activity and

functioning level, including her progress toward a post-high school degree, does not

support a BIF finding.

       In addition, remand is only appropriate when the claimant can demonstrate that an

omitted impairment imposes an additional restriction beyond those recognized in the

Commissioner’s RFC finding, and that the additional restriction is material to the ALJ’s

“not disabled” finding at step 4 or step 5. Socobasin v. Astrue, 882 F. Supp. 2d 137, 142

(D. Me. 2012) (citing Bolduc v. Astrue, No. 09–CV–220–B–W, 2010 WL 276280, at *4 n.

3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is uniformly considered harmless, and thus

not to require remand, unless the plaintiff can demonstrate how the error would necessarily

change the outcome of the plaintiff’s claim.”)). Plaintiff has failed to identify any

additional limitations resulting from the BIF that would have been included in Plaintiff’s

RFC. As the ALJ supportably observed, “any symptoms would overlap with her severe

mental impairments [anxiety and posttraumatic stress disorder] and would be fully

accommodated in her RFC limiting her to simple, routine work with social and adaptive

limitations.” (R. 20.)



                                             7
   B.      Vocational Expert

        Plaintiff contends the ALJ erred when she rejected the opinions of David Meuse, a

vocational expert, regarding Plaintiff’s ability to perform the jobs identified by the

testifying vocational expert.    Mr. Meuse asserted in an affidavit that based on his

assessment of Plaintiff’s IQ scores, Plaintiff’s aptitude for General Learning Ability is such

that she does not have the aptitude to perform the identified jobs. (R. 543-44.) Plaintiff’s

arguments are unpersuasive.

        Essentially, Mr. Meuse offered evidence of Plaintiff’s limitations related to

Plaintiff’s alleged BIF, which condition the ALJ supportably found was not a medically

determinable impairment. Plaintiff thus attempts to use a vocational expert to challenge

the ALJ’s RFC finding by citing evidence Plaintiff and evidently the vocational expert

believe the ALJ did not properly assess. To require an ALJ to impose vocational limitations

based on a vocational expert’s assessment of certain portions of the medical record, rather

than the vocational expert’s assessment of the ALJ’s RFC finding, would be inconsistent

with the role of a vocational expert and contrary to established precedent that it is the ALJ’s

responsibility, and not the responsibility of a vocational expert, to assess a claimant’s RFC.

See 20 C.F.R. §§ 404.1546(c), 416.946(c); Gilson v. Colvin, No. 1:12-cv-376-GZS, 2013

WL 5674359, at *2 (D. Me., Oct. 17, 2013) (“the question of a claimant’s RFC is among

the issues reserved to the commissioner”); see also Rodriguez v. Sec’y of Health & Human

Servs., 647 F.2d 218, 222 (1st Cir. 1981) (“the resolution of conflicts in the evidence and

the determination of the ultimate question of disability is for [the ALJ], not for the doctors

or for the courts”). As the ALJ wrote, “[t]he claimant’s RFC, and not an unsupported

                                              8
statement as to her General Learning Ability, describes the claimant’s maximum functional

abilities at work tasks.” (R. 31.)

C.     Treating Source Opinion

       Plaintiff argues the ALJ erred when she discounted the opinion of Plaintiff’s treating

physician, Kristen Silvia, M.D.        Dr. Silvia completed a mental RFC checklist

questionnaire, dated February 28, 2017, in which she noted Plaintiff had numerous

symptoms, was unable to meet competitive standards, had no useful ability to function in

many areas including within the mental abilities and aptitudes needed to do unskilled work,

and would miss work more than four days per month. (R. 28, 1701-06.) Dr. Silvia stated

that the psychological limitations included in her report existed as of September 1, 2012.

(R. 1706.) Dr. Silvia also co-signed a similar opinion written by Courtney Wowk,

L.C.S.W. in February 2017. (R. 1695-1700.)

       The ALJ noted that Dr. Silvia, who had been treating Plaintiff for a little over two

years at the time of her assessment, did not explain her retroactive opinion. (R. 29.) The

ALJ found that Dr. Silvia “identified multiple signs and symptoms that [were] not reflected

in her treating notes or in the medical records as a whole,” and “provided little narrative

support for her opinions, focused on the [Plaintiff] self-report, and did not appear to

adequately consider the [Plaintiff’s] overall unremarkable mental status examinations,

improvements with conservative treatment, impact of significant psychosocial stressors,

and engagement in a wide variety of daily activities ….” (Id.) Because she found that Dr.

Silvia’s reports “greatly overstated” the Plaintiff’s limitations from her severe anxiety

disorder and PTSD and were “overall inconsistent with the evidence of the record as a

                                             9
whole,” the ALJ’s gave Dr. Silvia’s opinions very little weight. (Id.)

       In general, an ALJ may not substitute her judgment for that of an expert, nor

translate raw medical data into an RFC assessment. See, e.g., Nguyen, 172 F.3d at 35;

Manso-Pizzaro, 67 F.3d at 16. A “treating source’s opinion on the nature and severity of

a claimant’s impairments is entitled to controlling weight if it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and … not inconsistent

with the other substantial evidence in [the claimant’s] case record.’” Gilson, 2013 WL

5674359, at *2 (quoting 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2)). An ALJ is not

required to consider a treating physician’s opinion controlling, however. See Bowker v.

Comm’r, Soc. Sec. Admin., No. 2:13-cv-122-DBH, 2014 WL 220733, *3 (Jan. 21, 2014)

(fact that some of treating physician’s opinions were inconsistent with other medical

evidence in the record “deprives them of controlling weight”). The question of a claimant’s

RFC is, moreover, “among the issues reserved to the commissioner, with respect to which

even the opinion of a treating source is entitled to no ‘special significance’ and cannot be

assigned controlling weight.” Gilson at *2 (quoting 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2)).

       The ALJ was free to decline to adopt Dr. Silvia’s RFC assessment here, “so long as

she supplied ‘good reasons’ for doing so.” Vining v. Astrue, 720 F. Supp. 2d 126, 134 (D.

Me. 2010) (quoting 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2)). In her decision, the ALJ

considered, but rejected, Dr. Silvia’s mental RFC because (i) Dr. Silvia’s care of the

Plaintiff focused primarily on the Plaintiff’s Suboxone therapy and recovery from opiate

addiction; (ii) Dr. Silvia’s RFC assessment did not explain the retroactivity of the opinion

                                            10
or consider the Plaintiff’s active substance abuse during much of the time prior to her

initiation of Suboxone treatment with Dr. Silvia; (iii) many of the symptoms identified by

Dr. Silvia in her RFC assessment were not reflected in her treating notes or in the medical

records as a whole; and (iv) Dr. Silvia focused on Plaintiff’s self-report without adequately

considering the Plaintiff’s “overall unremarkable mental status examinations,

improvements with conservative treatment, impact of significant psychosocial stressors,

and engagement in a wide variety of daily activities ….” (R. 28-29.) The ALJ’s reasons

for rejecting Dr. Silvia’s mental RFC assessment are supported by substantial evidence of

record and constitute good reasons. (See citations to the record collected at R. 20-22, 24-

27.) Nothing further was required.6

D.      Opinion Evidence

        Plaintiff argues the ALJ impermissibly gave great weight to the opinion of the state

agency psychological consultant on reconsideration, Susan Lichtman, Ph.D., who

performed a review of the evidence through September 2016. (R. 27-27, 152-63.) Dr.

Lichtman opined that Plaintiff could perform simple tasks and procedures and be reliable

and sustain simple tasks in two-hour blocks at a consistent pace without significant

interruption from mental symptoms over a normal workday/week. (R. 27, 162.)


6
  Plaintiff’s argument that the ALJ erred because Dr. Silvia’s opinion was supported by other opinion
evidence in the record is also unconvincing. An opinion is not entitled to great weight simply because it is
consistent with other medical opinions. See Anderson, 2012 WL 5256294, at *10 (ALJ supplied good
reasons for deeming treating sources’ assessments inconsistent with the record as a whole, even though he
acknowledged that they were consistent with each other); see also Applebee v. Berryhill, No. 17-00003,
2017 WL 6523138, at *9 (D. Me. Dec. 20, 2017), rep. & rec. adopted, 2018 WL 1548684 (D. Me. Mar.
29, 2018), aff’d, 744 F. App’x 6 (1st Cir. 2018) (“the fact that an opinion may be consistent with other
opinions of record does not in itself undermine an ALJ’s finding that it is inconsistent with the record as a
whole, including findings on examination and notations in underlying treatment notes”).
                                                    11
       Following Dr. Lichtman’s review of the medical records through September 2016,

Plaintiff submitted additional treatment records from subsequent visits to providers, as well

as the RFC assessments of Dr. Silvia (and Ms. Wowk). Plaintiff argues that the ALJ erred

when she relied on Dr. Lichtman’s analysis in formulating Plaintiff’s RFC assessment

because the record Dr. Lichtman reviewed was incomplete.

       An ALJ is not precluded from relying on a state agency physician’s opinion based

on an earlier record unless later submitted evidence reasonably generates questions about

the reliability of the opinion. See Anderson v. Astrue, No. 1:11-cv-476, 2012 WL 5256294,

at *3 (D. Me. Sept. 27, 2012), rep. & rec. adopted, 2012 WL 5252259 (D. Me. Oct. 23,

2012), aff’d, No. 13-1001 (1st Cir. June 7, 2013).

       As explained above, the ALJ supportably discounted Dr. Silvia’s (and Ms. Wowk’s)

later-submitted opinion evidence. See also Bailey v. Colvin, No. 2:13-cv-57-GZS, 2014

WL 334480, at *3 (D. Me. Jan. 29, 2014) (ALJ entitled to reject treating physician’s

conclusions in favor of state agency reviewing physician’s where the ALJ provided

sufficient reasons for doing so). Given that the ALJ supportably discounted Dr. Silvia’s

mental RFC assessment, the fact that Dr. Lichtman “did not see it has no bearing on the

question of whether [her] own report can serve as substantial evidence of the [P]laintiff’s

mental RFC.” Vining, 720 F. Supp. 2d at 133.

       The subsequent treatment records of Dr. Silvia and other providers, moreover, are

consistent with prior treatment records considered by Dr. Lichtman. Records through

September 2016 (the period analyzed by Dr. Lichtman) note Plaintiff’s reports of increased

anxiety and agoraphobia, including her reports that she has difficulty going out in public,

                                             12
that she did not leave her home alone, that she had social isolation, that she was unable to

keep a regular schedule, and that she had some of her therapy sessions in her home. (R.

152, 157-58.) Records after September 2016 note Plaintiff’s report of her mood and affect

as anxious, that she continued to be limited in social situations, and that she had trouble

leaving the house. (R. 1833, 1842, 1853, 1864, 1880, 2224, 2083-182, 2183-228.) The

subsequent records are not qualitatively different from those reviewed by Dr. Lichtman,

and Plaintiff has not shown that it was unreasonable for the ALJ to conclude that

consideration of the records would not have altered Dr. Lichtman’s opinion. As such, the

ALJ was not precluded from relying on Dr. Lichtman’s assessment. See Anderson, 2012

WL 5256294, at *3.7

                                             CONCLUSION

        Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                                NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        and any request shall be filed within fourteen (14) days after the filing of the
        objection.



7
  Plaintiff also argues that Dr. Lichtman did not review Plaintiff’s educational record, including the
psychoeducational analysis conducted by Ms. Hirsch in 2004. The educational record predates Plaintiff’s
alleged onset date by over six years. In addition, to the extent Plaintiff contends that Dr. Lichtman should
have considered Plaintiff’s IQ scores as reflective of an impairment, as explained above, the ALJ reasonably
determined that the evidence did not establish a medically determinable impairment during the period
considered by Dr. Lichtman.
                                                    13
       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court's order.

                                    /s/ John C. Nivison
                                    U.S. Magistrate Judge

Dated this 16th day of August, 2019.




                                       14
